VALHI ANNOUNCES QUARTERLY CASH DIVIDEND AND RESULTS OF ANNUAL STOCKHOLDER MEETING DALLAS, TEXAS May 30, 2013 Valhi, Inc. (NYSE:VHI) announced today that its board of directors has declared a regular quarterly dividend of five cents ($0.05) per share on its common stock, payable on June 27, 2013 to stockholders of record at the close of business on June10, 2013. Valhi also announced that at its annual stockholder meeting held today its stockholders had: · elected each of Thomas E. Barry, Norman S. Edelcup, W. Hayden McIlroy, Harold C. Simmons and Steven L. Watson as a director for a one year term; and · adopted a resolution that approved, on a nonbinding advisory basis, the compensation of its named executive officers as disclosed in the proxy statement for the 2013 annual meeting. Valhi is engaged in the titanium dioxide products, component products (security products and performance marine components) and waste management industries. * *
